               Case 19-10844-BLS            Doc 28   Filed 04/15/19      Page 1 of 12



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                                                 Chapter 11

Achaogen, Inc.,                                       Case No. 19-10844 (BLS)

                       Debtor.1


      DECLARATION OF BRIAN L. CUMBERLAND IN SUPPORT OF DEBTOR’S
       MOTION FOR ORDER APPROVING THE IMPLEMENTATION OF THE
    KEY EMPLOYEE INCENTIVE PLAN AND KEY EMPLOYEE RETENTION PLAN

        I, Brian L. Cumberland, hereby declare and state as follows:

               1.      I am a Managing Director at Alvarez & Marsal (“A&M”). In March 2019,

the above-captioned debtor and debtor in possession (the “Debtor”) engaged A&M to provide

compensation consulting services in relation to the Debtor’s restructuring activities, including for

a potential chapter 11 filing. I am familiar with the pre- and post-petition structure of the

Debtor’s compensation plans as well as the structure of the Debtor’s proposed 2019 employment

compensation programs—the          Key Employee Incentive Plan (the “KEIP”) and the                Key

Employee Retention Plan (the “KERP”, and collectively, the “Employee Compensation

Plans”)—as they are set forth in the Debtor’s Motion Pursuant to 11 U.S.C. §§ 105, 363(b), and
                                        2
503(c)(3) for entry of an Order             Approving Debtor’s Employee Compensation Plans

(the “Motion”).

               2.      I respectfully submit this declaration (the “Declaration”) on behalf of

A&M in support of the Debtor’s Motion for an Order Approving the Implementation of the



1
 The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing
address for purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
2
  Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such term in
the Motion.
                 Case 19-10844-BLS      Doc 28       Filed 04/15/19    Page 2 of 12



Employee Compensation Plans, filed contemporaneously herewith.              The Debtor has duly

authorized me to do so.

                 3.    Except as otherwise indicated, I have personal knowledge of all facts in

this Declaration, based on my review of the Debtor’s operations and finances, my research into

compensation practices for companies that have filed for chapter 11 protection, and information

supplied to me by members of the Debtor’s management team and the Debtor’s other advisors.

For the reasons described below, it is my opinion that the Debtor’s Employee Compensation

Plans are reasonable and consistent with market practice for companies in chapter 11. If called

upon to testify, I could and would testify competently to the facts and opinions set forth herein.

A.     Employment and Background

                 4.    I received my Bachelor’s degree in Business Administration from the

University of Texas. Thereafter, I received a Juris Doctorate from the St. Mary’s School of Law

and Latin Legum Magister in Taxation from the University of Denver. Prior to joining A&M, I

worked in KPMG’s National Tax Practice in addition to leading KPMG’s Compensation and

Benefits Group for the Southwest. Since my time at KPMG, I have been employed by A&M for

over thirteen years.

                 5.    A&M is an international professional services firm that offers a wide

variety of services to public and private clients, including expert analysis of executive and

management compensation. A&M designs and delivers solutions that manage risk, optimize

benefits, cultivate and value talent, and expand the power of capital to protect and strengthen

institutions and individuals. A&M focuses on five key business segments: corporate performance

improvement, private equity services, restructuring and turnaround, valuation, and regulatory and

risk advisory.




                                                 2
              Case 19-10844-BLS        Doc 28       Filed 04/15/19   Page 3 of 12



              6.      My responsibilities at A&M have primarily involved consulting with large

companies, specifically with regard to executive compensation and the development of

compensation strategies. I have worked with numerous Fortune 1000 companies, and have

participated in the development and design of hundreds of management and employee

incentive/retention plans for companies inside and outside of bankruptcy.

              7.      I am frequently retained by large companies to advise them on their

employee compensation strategies, programs, and pay levels. I am also retained by companies

performing specific searches for management personnel, for which I provide guidelines on

general market practice and the level and form of current market compensation for those

positions.

              8.      I am highly experienced in executive, management, and employee

compensation matters with nearly 30 years of experience in the field. During this time, I have

been the lead or supporting employee compensation expert in more than 50 bankruptcy cases,

and have frequently testified as to the reasonableness of a variety of postpetition compensation

arrangements. Specifically, I have been involved in the review and design of key employee

incentive plans, management incentive plans, key employee retention plans, severance plan

design, and other similar-type plans in the chapter 11 cases of, among others, Abengoa

Bioenergy, Aeropostale, AF Global, Alpha Natural Resources, American Gilsonite Company,

Answers Corporation, API Heat Transfer, Aralez Pharmaceuticals, Inc., Arcapita Bank B.S.C.(c),

Azure Midstream Partners, LP, Bonanza Creek, Breitburn Energy Partners LP, , The Brock

Group, Inc., Bruno’s Supermarkets, LLC, Cal-Dive, Castex Energy, Inc., Cenveo, Inc.,

Coldwater Creek, Inc., Ciber, Inc., Eastman Kodak Company, Eddie Bauer, Energy Corporation

of America, Fairway Midstream; GNC Holdings, Hercules Offshore Inc., iHeart Media, Lehman




                                                3
              Case 19-10844-BLS         Doc 28       Filed 04/15/19   Page 4 of 12



Brothers Holdings, Inc., Nine West, Nortel, Pacific Drilling, Payless Shoes, Rockport Shoes,

Seadrill Ltd., Sun Edison, Truck Pro, Toys R US, Ultra-Petroleum Corp, Vanguard Natural

Resources, Washington Mutual, and YRC Worldwide.

B.     Overview of Opinion

               9.     I have familiarized myself with the Debtor’s operations and unique

challenges, provided assistance in developing and reviewing the Employee Compensation Plans,

gathered relevant market compensation data, and analyzed whether the Employee Compensation

Plans are consistent with market practice.

               10.    Based on my analysis, the KEIP and KERP are reasonably designed and

consistent with market practices for the Debtor’s employees. My conclusion is based on several

factors:

               (a)    The KEIP awards certain of the Debtor’s executives with incentive
                      payments (the “KEIP Payments”) if the Debtor closes a section 363 sale
                      transaction that amounts to proceeds to the Company (i.e., after bid
                      protections (break-up fee and expense reimbursements) amounts, as
                      applicable, have been deducted) greater than $25 million (“Asset Sale
                      Proceeds”). For Asset Sale Proceeds between $25 million to $30 million,
                      the KEIP Participants will receive a one-time KEIP Payment equal to 1%
                      to 10% of their base salaries to be interpolated linearly from $25 million to
                      $30 million. For every $5 million realized over $30 million, the KEIP
                      Participants will each receive an additional 10% of their base salaries;
                      provided, however, KEIP Payments will be capped at 300% of the KEIP
                      Participants’ individual base salaries;

               (b)    The estimated level of potential compensation provided under the KEIP,
                      when considered within the context of total compensation, is reasonable in
                      comparison to market-based compensation of other similarly-situated
                      companies; even taking into account the additional compensation provided
                      by the Employee Compensation Plans and the Debtor as outlined in the
                      Motion, Participants’ (as defined below) total compensation is below
                      market;

               (c)    The KERP awards key non-insider personnel with payments equal to 20%
                      to 42% of their base salary not to exceed $1,427,255 in the aggregate
                      (“Collective Funds”); and



                                                 4
                Case 19-10844-BLS        Doc 28       Filed 04/15/19    Page 5 of 12



                 (d)    The KEIP and KERP designs are consistent with other restructuring
                        programs.

                 11.    In addition to my conclusions above, the Debtor’s board of directors

approved the KEIP and KERP on April 12, 2019.

C.         The Debtor’s KEIP

                 12.    The Debtor has recognized a need to address the concerns of its employees

and its creditors and to align the interests of these respective constituencies.          In order to

effectively and efficiently accomplish an orderly sale process (the “Sale”) that maximizes value

for all stakeholders, the Debtor has determined that formulating the KEIP was in the best interest

of its estate and all parties in interest. The KEIP will help ensure that key employees who are

essential to the Chapter 11 Case and sale processes are properly motivated to maximize value for

the Debtor, its estate, its creditors and other parties in interest. With these objectives in mind, the

Debtor, after extensive consultation with, and benchmarking analysis by, A&M, developed the

KEIP to properly incentivize certain key insider employees identified by the Debtor.

                 13.    The KEIP is designed to provide incentives to four (4) eligible employees

(the “KEIP Participants”) to achieve a successful sale process for the benefit of all of the

Debtor’s stakeholders. The KEIP Participants are all insiders and consist of the Chief Executive

Officer, the General Counsel, the Chief Commercial Officer, and the Chief Business Officer.

                 14.    It is my understanding that each of the KEIP Participants is playing a

central role in the chapter 11 process and, in particular, the Debtor’s ongoing marketing and sale

efforts.     Incentivizing the KEIP Participants is critical in order to ensure that these key

employees remain focused on their efforts to successfully guide the Debtor through the

bankruptcy process and maximize value for the benefit of all of the Debtor’s stakeholders.




                                                  5
              Case 19-10844-BLS         Doc 28       Filed 04/15/19   Page 6 of 12



               15.    As the Debtor continues its marketing efforts to solicit the highest and best

offer from interested market participants, it is imperative that the Debtor’s key personnel is

appropriately incentivized to maximize the sale price to ensure optimum recovery for all

stakeholders. Not only have the KEIP Participants continued to fulfill the normal tasks and

projects required by the ordinary demands of their employment, but I understand they have been,

and will continue to be, required to expend substantial additional time and resources on tasks

relating to the implementation of the proposed restructuring, the day-to-day reporting and

operational requirements of this Chapter 11 Case, and the ongoing marketing and sales process.

               16.    Awards under the KEIP will be paid out in accordance with the KEIP term

sheet (the “KEIP Term Sheet”) attached as Exhibit A to the Motion.              All of the KEIP

Participants will be entitled to incentive payments (the “KEIP Payments”); provided, however,

the KEIP Payments will only be distributed if the Debtor consummates a section 363 sale

transaction with proceeds to the Debtor (i.e., after bid protections (break-up fee and expense

reimbursements) amounts, as applicable, have been deducted) greater than $25 million (“Asset

Sale Proceeds”).

               17.    Upon Asset Sale Proceeds amounting to more than $25 million, the

amount of each individual’s KEIP Payment will be based on (i) the amount of Asset Sale

Proceeds above $25 million and (ii) the KEIP Participants’ base salaries. Each KEIP Participant

will receive a one-time KEIP Payment equal to a percentage of their base salaries for Asset Sale

Proceeds amounting to more than $25 million. For Asset Sale Proceeds between $25 million and

$30 million, the KEIP Participants will receive a KEIP Payment equal to 1% to 10% of their base

salaries to be interpolated linearly from $25 million to $30 million. For every $5 million realized

over $30 million for a Sale of the Debtor’s assets, the KEIP Participants will receive an




                                                 6
              Case 19-10844-BLS        Doc 28       Filed 04/15/19   Page 7 of 12



additional 10% of their base salaries; provided, however, KEIP Payments will be capped at

300% of the KEIP Participants’ individual base salaries. For example, the payments to the KEIP

Participants upon hypothetical Asset Sale Proceeds of $40 million would total in the aggregate

$512,580.

               18.    The KEIP Payments will be distributed upon the consummation of a sale

of the Purchased Assets. Even if the Debtor’s assets are sold on a piecemeal basis rather than in

a single transaction, KEIP Payments will still be determined and distributed based on the total

aggregate value of the Purchased Assets.

               19.    It is important to note that the KEIP is not a “pay to stay” retention plan.

Instead, the KEIP incentivizes KEIP Participants by tying payments directly to operating

disbursements or the proceeds received from the Debtor’s sale process. Accordingly, the KEIP is

a true incentive plan that successfully aligns the interests of the Debtor, its employees, and its

stakeholders, in that it motivates the KEIP Participants to strictly adhere to the established

budget or achieve the highest sale price, which in turn will improve recoveries for the Debtor’s

creditors.

D.     A&M’s Independent Review of the Reasonableness of the KEIP

               20.    Since A&M was retained by the Debtor in March 2019, I have

familiarized myself with the Debtor’s operations and unique business and restructuring

challenges. At the start of our engagement, A&M discussed with the Debtor and its advisors the

Debtor’s operational history, financial performance, restructuring process, and various issues

regarding the Debtor’s workforce and employee programs. A&M reviewed the structure of the

Debtor’s primary incentive programs and executives’ existing base salaries, paying specific




                                                7
              Case 19-10844-BLS           Doc 28       Filed 04/15/19   Page 8 of 12



attention to the various incentive plans’ performance metrics, participating employees, payout

frequency, and target payout levels.

               21.     In assessing the design of the KEIP, my primary goal in the course of

these interactions with the Debtor was to ensure that the resulting compensation levels for KEIP

Participants would be appropriate based on market comparisons as well as ensure that the KEIP

design is in line with typical chapter 11 practice. To guide the design of the KEIP and assess the

design relative to market practice, my team and I conducted a comprehensive review of

incentive-based programs implemented in other chapter 11 cases. We examined a population of

20 companies (the “All Companies Set”) that filed for bankruptcy protection, underwent a sale of

their assets, implemented key employee incentive plans linked to the results of the sale process

while in bankruptcy, and were approved by bankruptcy courts in 2013 or later. The target

aggregate cost associated with proposed KEIPs in the All Companies Set were compared to the

aggregate cost at target payout levels.

E.     Analysis of KEIP Participants Total Direct Compensation

               22.     In assessing the reasonableness of the KEIP, I worked with my team to

analyze competitive target total direct compensation (“TDC”)—an industry-standard benchmark

that includes the sum of base salary and target annual bonus awards—for all KEIP Participants.

A critical initial step in this analysis was to define the relevant market for talent. A&M analyzed

18 public similarly-situated company proxy statements for the purpose of obtaining benchmark

compensation levels for executive positions. We matched the KEIP Participants to competitive

benchmark position matches and compiled market TDC for use in our analysis. I believe these

benchmarks are reasonable for compensation benchmarking purposes.




                                                   8
              Case 19-10844-BLS         Doc 28       Filed 04/15/19   Page 9 of 12



               23.    In evaluating the Debtor’s executives’ TDC opportunity, A&M compared

the KEIP Participant’s target TDC with and without the proposed KEIP (which, for TDC

purposes, included retention payments made to the KEIP Participants as discussed in the Motion)

to the competitive benchmark TDC (including retention payments) for each position. We then

calculated the KEIP Participant’s aggregate variance from the 25th and 50th percentiles of the

market. Compared to the market, the KEIP Participant’s aggregate annual target TDC (including

retention payments) were well below the market 25th percentile for each KEIP Participant.

               24.    Given the above observations, I believe that the Debtor’s KEIP is

reasonable and in line with the relevant standard for similarly-situated companies.

F.     Analysis of Aggregate KEIP Payments

               25.    In addition, A&M calculated the percentage of Asset Sale Proceeds

designated for the KEIP Participants (assuming a sale of $40 million for the Purchased Assets)

and compared it to the percentage of sale proceeds set aside for incentive plans of similarly-

situated companies in bankruptcy at the 25th, 50th, and 75th percentile of the market. The

KEIP Payments, at a total cost of $512,580, were found to be 1.28% of the Asset Sale Proceeds,

which was lower than the 75th percentile (1.37%) of the market target percentage. Based on

the Debtor’s KEIP Payments falling below the 75th percentile of the market reference

companies, the Debtor’s KEIP aggregate costs were found to be reasonable in comparison.

G.     The Debtor’s KERP

               26.    The Debtor seeks to implement the KERP for key non-management

personnel who are not KEIP Participants, in order to ensure that the Debtor does not suffer

significant and costly turnover of essential employees during the chapter 11 process. To develop

the KERP, the Debtor’s management analyzed its workforce and given the significant recent




                                                 9
              Case 19-10844-BLS         Doc 28     Filed 04/15/19     Page 10 of 12



reductions in employees determined that the entirety of its remaining workforce was absolutely

essential to a successful restructuring and sale process.

               27.     The Debtor’s management team has identified twenty-eight (28)

employees to likely participate in the KERP (the “KERP Participants” and, together with the

KEIP Participants, the “Participants”), based on their status as critical, hard to replace employees.

None of the KERP Participants are insiders, as that term is defined in section 101(a)(31) of the

Bankruptcy Code. It is my understanding from the Debtor’s management that many of the

KERP Participants have developed valuable institutional knowledge regarding the Debtor’s

ongoing business operations, and keeping such employees in their current roles over the near

term will be key to the successful completion of the Debtor’s sale process as well as the efficient

administration of this Chapter 11 Case and the Debtor’s estate.

               28.     Awards under the KERP will be paid out in accordance with the KERP

term sheet (the “KERP Term Sheet”) attached hereto as Exhibit B. The Collective Funds

reserved for the KERP Participants will not exceed $1,427,255 in the aggregate. Of the

Collective Funds, each KERP Participant’s respective allocation (the “KERP Payment”) will be

solely based on a percentage of the KERP Participants’ base salaries and their continued

employment with the Debtor through the consummation of the Sale of the Debtor’s assets. No

other performance metrics will be included to determine the amount of the KERP Payments.

Upon the consummation of the sale of the Debtor’s assets, each KERP Participant remaining

employed with the Debtor will receive a retention payment ranging from 20 to 42% of their base

salary.




                                                 10
              Case 19-10844-BLS        Doc 28    Filed 04/15/19     Page 11 of 12



               29.    If a KERP Participant voluntarily terminates their employment prior to the

consummation of the sale of the Debtor’s assets, the KERP Participant will forfeit any rights to a

KERP Payment.

H.     The KERP Design is Consistent with the Bankruptcy Market

               30.    The KERP covers twenty-eight (28) non-insiders with award amounts

equal to 15-42% of each KERP Participant’s base salary. The total cost of the KERP is

$1,427,255 in the aggregate. To evaluate the KERP, A&M compared such compensation to that

of 40 similarly-situated companies to assess the Debtor’s cost and structure of the KERP. A&M

compared the proposed KERP payments taken in the aggregate to other retention plans (i)

approved by bankruptcy courts in 2013 or later and (ii) containing no more than one hundred

(100) participants.

               31.    A&M calculated the aggregate cost of the KERP in isolation and

compared it to the aggregate costs of KERP Payments at the 25th, 50th, and 75th percentile of

the market for KERPs with less than one hundred (100) participants that were approved by

bankruptcy courts in 2013 or later. In comparing the KERP against other similarly-situated

bankruptcy companies, the KERP Payments fell within the 66th percentile of the market. Given

that (i) restructuring KERP programs for non-insiders are common, (ii) there are no other

compensation arrangements in place for the KERP participants other than base salary (aside from

the Prepetition KERP Participants (as defined in the Motion)), and (iii) the KERP Payments fell

below the 75th percentile of the market reference companies, the KERP design is reasonable.

I.     The Debtor’s KEIP and KERP Are Reasonable and Justified By Market Practices

               32.    Based on my education, experience and the work I have done on this

matter, it is my opinion that the KEIP and the KERP are designed to be consistent with market




                                                11
              Case 19-10844-BLS         Doc 28    Filed 04/15/19     Page 12 of 12



practice, are reasonable given the facts and circumstances and provides anticipated value that is

appropriate to competitively motivate talented staff.

                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.



Date: April 15, 2019


                                                             /s/ Brian L. Cumberland
                                                                Brian L. Cumberland




                                                 12
